Judge PHILLIPS
concurring in part and dissenting in part.
I agree that the record materials considered by the court raise issues of fact as to plaintiff’s claims for false imprisonment and *108intentional infliction of emotional distress, and that those claims were erroneously dismissed. I do not agree that the materials fail to support plaintiff’s claim for punitive damages; for, in my opinion, when looked upon from plaintiffs viewpoint, they indicate that defendant Nourse’s conduct was deliberately and persistently insulting and oppressive in willful and wanton disregard for her feelings and rights.